 



Exhibit 10.5
BASIC ENERGY SERVICES, INC.
FORM OF RESTRICTED STOCK GRANT AGREEMENT
(Officers and Employees)
Grantee:                     
     1.     Grant of Stock. As of the Grant Date (identified in Section 12
below), Basic Energy Services, Inc. (formerly BES Holding Co.), a Delaware
corporation (the “Company”), hereby grants to the Grantee (identified above), an
employee of the Company, the number of shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) identified in Section 12) below
(the “Shares”), subject to the terms and conditions of this agreement (the
“Agreement”) and the Second Amended and Restated Basic Energy Services, Inc.
2003 Incentive Plan (the “Plan”). The Plan is hereby incorporated in this
Agreement in its entirety by reference. The Shares, when delivered to Grantee
upon expiration of the vesting period, shall be fully paid and nonassessable.
     2.     Definitions. All capitalized terms used herein shall have the
meanings set forth in the Plan unless otherwise provided herein. Section 12
below sets forth meanings for certain of the capitalized terms used in this
Agreement.
     3.     Vesting Term. The Shares granted to Grantee hereunder on the Grant
Date (identified in Section 12 below) will vest in the Grantee in the increments
set forth in Section 12 below on each of the dates set forth in Section 12
below.
     4.     Grant Price. No consideration shall be payable by the Grantee to the
Company for the Shares.
     5.     Restriction on Shares.
     (a)     The Shares granted to Grantee hereunder shall be retained in the
possession of the Company until vested in the Grantee as provided in Sections 3
and 12 hereof.
     (b)     All unvested shares will be forfeited by the Grantee (a) if the
Grantee’s employment with the Company is terminated by the Company for “Cause”
before the Shares are vested or (b) if the Grantee terminates his employment
with the Company before the Shares are vested for any reason other than (i)
“Good Reason,” (ii) the death or Disability of the Grantee or (iii) the
“Retirement” of the Grantee, as such terms “Cause,” “Disability,” “Good Reason”
or “Retirement” or equivalent terms (such as “Termination for Cause” or
“Termination for Good Reason”) are defined in the employment agreement in effect
between the Grantee and the Company as of the date hereof or, if no such
agreement exists, as such terms are defined in the Plan at the time of such
termination of employment to the extent not modified in Section 12 below.

 



--------------------------------------------------------------------------------



 



     (c)     At such time as the vesting period is satisfied, a certificate for
the Shares no longer subject to forfeiture will be delivered to the Grantee
without the legend set forth in Section 5(e) below.
     (d)     From and after the date of this Grant and prior to any forfeiture
of the Shares, the Grantee shall be entitled to vote the Shares and shall be
entitled to receive any cash dividends payable on the Shares. Any stock
dividends applicable to the Shares shall be retained by the Company until the
vesting period of the Shares on which the stock dividend was issued is
satisfied.
     (e)     A certificate representing the Shares granted hereunder shall be
issued to the Grantee pursuant to the terms of the Plan as of the Grant Date and
shall be marked with the following legend:
     “The shares represented by this certificate have been issued pursuant to
the terms of the Second Amended and Restated Basic Energy Services, Inc. 2003
Incentive Plan and may not be sold, pledged, transferred, assigned or otherwise
encumbered in any manner except as set forth in the terms of such Plan or Award
dated ___.”
     6.     Independent Legal and Tax Advice. Grantee acknowledges that the
Company has advised Grantee to obtain independent legal and tax advice regarding
the grant of the Shares and any disposition of any such Shares.
     7.     Reorganization of Company. The existence of the Grant shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     8.     Investment Representation. Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Grantee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Grantee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Grant.
     9.     No Guarantee of Employment. The Grant shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.
     10.     Withholding of Taxes. The Grantee shall have the responsibility of
discharging all taxes (state and federal) owed by the Grantee as a result of the
Grant. Grantee agrees that, if he makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with regard to the Shares, he will so
notify the Company in writing within two (2) weeks after making such election,
so as to enable the Company to timely comply with any applicable governmental
reporting requirements.

2



--------------------------------------------------------------------------------



 



     11.     General.
     (a)     Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon request.
     (b)     Transferability of Grant. The rights of the Grantee pursuant to
this Agreement are not transferable by Grantee. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, obligations or torts of Grantee or any permitted transferee
thereof. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Shares, prior to the lapse of restrictions,
that does not satisfy the requirements hereunder shall be void and unenforceable
against the Company.
     (c)     Amendment and Termination. No amendment, modification or
termination of the Grant or this Agreement shall be made at any time without the
written consent of Grantee and the Company.
     (d)     No Guarantee of Tax Consequences. The Company and the Committee
make no commitment or guarantee that any federal or state tax treatment will
apply or be available to any person eligible for benefits under the Grant. The
Grantee has been advised and been provided the opportunity to obtain independent
legal and tax advice regarding the grant and exercise of the Grant and the
disposition of any Shares acquired thereby.
     (e)     Severability. In the event that any provision of this Agreement
shall be held illegal, invalid or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid or unenforceable provision had not been included therein.
     (f)     Supersedes Prior Agreements. This Agreement shall supersede and
replace all prior agreements and understandings, oral or written, between the
Company and the Grantee regarding the grant of the Shares covered hereby.
     (g)     Governing Law. The Grant shall be construed in accordance with the
laws of the State of Texas without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Texas law.
     (h)     No Trust or Fund Created. This Agreement shall not create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Grantee or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliates pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Company or any
Affiliate.

3



--------------------------------------------------------------------------------



 



     (i)     Other Laws. The Company retains the right to refuse to issue or
transfer any Shares if it determines that the issuance or transfer of such
Shares might violate any applicable law or regulation or entitle the Company to
recover under Section 16(b) of the Securities Exchange Act of 1934.
     12.     Definitions and Other Terms. The following capitalized terms shall
have those meanings set forth opposite them:

                     
 
  (a)   Grantee:                               
 
                   
 
  (b)   Grant Date:                               
 
                   
 
  (c)   Shares:              Shares of the Company’s Common Stock        
 
                   
 
  (d)   Vesting:   Subject to Section 5 above and the terms of the Plan, the
Grantee shall vest in all rights to the Shares and any rights of the Company to
such Shares shall lapse with respect to the Shares on the earlier of (i) the
dates set forth below; or (ii) the death or Disability of the Grantee. If not
earlier vested, the Shares shall vest according to the following schedule
(including on or after the Retirement of the Grantee):        
 
                   
 
          -                      Shares        
 
          -                      Shares        
 
          -                      Shares        
 
          -                      Shares        
 
                        (e)   Termination for Good Reason.
 
                   
 
          Termination for Good Reason shall have the meaning set forth in the
Plan, except that clause (ii) of the definition thereof is hereby amended and
restated in its entirety as follows:        
 
                   
 
          (ii) reduction in (a) the Participant’s annual base salary immediately
prior to the Change in Control, (b) the Participant’s target bonus opportunity
(expressed as a percentage of the Participant’s annual base salary or other
method approved by the Committee) immediately prior to the Change in Control or
(c) benefits comparable in the aggregate to those enjoyed by the Participant
under the Company’s retirement, life insurance, medical, dental, health,
accident and disability plans in which        

4



--------------------------------------------------------------------------------



 



                     
 
          Participant was participating immediately prior to the Change in
Control;        
 
                   
 
  (f)   Disability.   “Disability” shall mean that Grantee is entitled to
receive long-term disability (“LTD”) income benefits under the LTD plan or
policy maintained by the Company that covers Grantee. If, for any reason,
Grantee is not covered under such LTD plan or policy, then “Disability” shall
mean a “permanent and total disability” as defined in Section 22(e)(3) of the
Code and Treasury regulations thereunder. Evidence of such Disability shall be
certified by a physician acceptable to the Company. Grantee agrees to submit to
any examinations that are reasonably required by the attending physician or
other healthcare service providers to determine whether he or she has a
Disability.        
 
                   
 
  (g)   Retirement.   “Retirement” means the termination of Grantee’s employment
for normal retirement at or after attaining age 62 provided that, on the date of
his retirement, Grantee has accrued at least ten years of active service with
the Company.        

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the same date, to be effective as of                     .

                  BASIC ENERGY SERVICES, INC.
 
           
 
  By:  
 
   
 
  Name:  
 
   
 
  Title:  
 
   
 
                Address for Notices:
 
                Basic Energy Services, Inc.     P.O. Box 10460     Midland,
Texas 79702     Fax: (432) 620-5501
 
                Attn: President

                  GRANTEE
 
                 
 
           
 
                 
 
           
 
                Address for Notices:
 
           
 
                 
 
           
 
                 
 
           
 
                 
 
           
 
  Fax:  
 

6